CLOPTON, J.
Appellant applied to the City Court of Montgomery for a mandamus to compel the “Bibb Street Church” to rescind a resolution refusing to receive relator, as their minister or pastor, and to restore him to his office of such minister or pastor with all his rights and einoluments, and to compel the church and trustees to place him in charge of the church edifice and parsonage. The City Court dismissed the petition of relator, and from the judgment this appeal is taken.
The power of the civil courts to restore by manda,mus a party, who has been wrongfully removed Lorn an ecclesiastical or spiritual office, is well established, when the temporal rights, stipends, or emoluments are connected with, or annexed to, such office, which belong to the incumbent. In Rex v. Blooer, 2 Burr., 1043, the leading case, the exercise of the power was based on the ground that there was a temporal right. It is said: “A mandamus to restore, is the true specific remedy where a person is wrongfully dispossessed of any office or function which draws after it temporal rights, in all cases where the established course of law has not provided a specific remedy by another form of proceeding ; which is the case with regard to rectories and vicarages.” But, the courts are powerless to interfere where there are no fixed emoluments, stipends or temporal rights connected with the office; where it is purely ecclesiastical. The *33foundation of the power to grant writs of mandamus is, a clear, specific legal right, and the want of an adequate legal remedy to enforce it. The absence of such right is fatal to any application for the writ. Under our form and theory of government every ecclesiastical system rests on the voluntary principle, and the support and maintenance of churches depend on voluntary contributions. . No ecclesiastical organization in this country possesses legal capacity, unless incorporated, or unless it is acquired by a conveyance of property in trust for the use and benefit of the church. The fourth section of the declaration of rights provides: “That no one' shall be compelled by law to attend any place of worship, nor to pay any- tithes, taxes or other rate, for building or repairing any place of worship, or for maintaining any minister or ministry.” In the absence of a valid legal contract, the courts are prohibited to compel the payment of a minister’s salary, or contributions for the support of the ministry or the church. In accordance with the .principles of our institutions, and the organic law, the courts refrain from interfering when the office or functions are purely ecclesiastical or spiritual, disconnected from any fixed emoluments, salary, or other temporalities. In such case, there is no legal temporal right, of which the civil courts can take jurisdiction. Union Church v. Sanders, 1 Houston (Del.) 100.
The “Bibb Street Church” is a member of a larger and more important ecclesiastical organization, known as the “Methodist Protestant Church,” consisting of quarterly, annual and general conferences, to the government of which it is subject, by the discipline of the church. Assuming the truth of the averments of the petition, the relator was duly appointed to the church, a station in Montgomery, by the duly constituted authorities. His office is purely ecclesiastical or spiritual, and unless there are temporalities connected with the church which belong to the pastor in respect of his functions, the application for a mandamus must be denied. The petition alleges that there is considerable real property connected with the station at Montgomery, including the church edifice, parsonage and other realty, which is held by trustees for the use and benefit of the Methodist Protestant Church, and which was conveyed in 1841 to trustees and their successors; that the trustees mentioned in the conveyance erected on the realty a church edifice for "the preaching of the gospel in conformity to the rules and discipline of the Methodist Protestant Church, and a parsonage *34as a dwelling-house for the minister and pastor during his pastorate, and other buildings under the direction and authority of the church, the annual rentals of which have been devoted and applied by authority of the annual conference, for a number of years past, to paying the current expenses of the station and the compensation of the minister, and have been, and are amply sufficient for these purposes.
In Feizel v. Trustees, 9 Kan. 592, the local church was a member of the organization known as the Methodist Episcopal Church. The church edifice was erected on the land conveyed upon the trust, among others, that the trustees should, at all times and forever, permit such ministers and preachers, as should from time to time be duly authorized by the general or annual conference of the Methodist Episcopal Church, to preach and expound “God’s Holy word” therein. The court held, that if the trustees hindered a duly appointed minister “from preaching in the church, they are thwarting the expressed intention of the donor, and diverting the property from the channel of the trust in which he placed it. At this point the courts will interfere and restrain the diversion of the property from the trust.” A mandamus was issued to restore the removed minister. In that case, the property was annexed to the local church, and belonged to the minister in respect of his office, under the rules and regulations of the church, and by the express terms of the conveyance. The deed to the realty connected with the “Bibb Street Church” is not set out in the petition, and we are not informed that it contained any specific uses and trusts. We must infer that the conveyance was in accordance with the regulations of the constitution of the church, which provides: “Each church shall have power, by the concurrent vote of two-thirds of the qualified members, present at a meeting publicly called together for that purpose, to purchase, build, lease, sell, rent, or otherwise obtain or dispose of property for the benefit of the Methodist Protestant Church;” and the same power is conferred by the discipline on the trustees of the local church. — Disc. 18, 110. It is further provided, that if any station shall become extinct in any manner, the church property shall vest in the Quarterly Conference, or, if there be none, in the Annual Conference, to be disposed of in erecting houses of worship for the church, after paying the debts of the local church. It is manifest from these provisions, that the property vests in the local church, until it becomes extinct, to be disposed of as authorized by two-thirds *35of the qualified members. The constitution of the church further provides, that the Annual Conference shall be vested with power, “to make such rules and regulations as may be necessary to defray the expenses of the itinerant ministers, preachers and their families; to raise the amount of their salaries; and for all other purposes connected with the organization and continuance of said conferences.” — Disc. 22. So long as the property is vested in, and subject to the disposition of the local station, the Annual Conference has no authority, without the consent of the local church, to direct any specific uses to which it shall be devoted; and if the church becomes extinct, the constitution directs how the property shall be appropriated. It is not averred, that any fixed salary has been agreed on; or that the rents of the property have been directed, by the requisite vote, to be applied to the payment of the pastor’s salary; or that there has been any diversion of the property from the use and benefit of the Methodist Protestant Church, as declared by th'e conveyance, or by the rules of the church; or that the use of the property is annexed to the pastorate, so as to vest in the pastor a temporal right, of which the court can take jurisdiction. The allegations of the petition fail to sufficiently show any fixed emoluments, uses, or other temporal right, so as to authorize interference by the civil courts.
There is another objection fatal to granting a mandamus in this case. The petitioner avers that his deprivation of the possession of the church edifice and parsonage, and of his rights, emoluments and franchises, have been conducted without due authority, and in positive and direct violation of the constitution, laws and ordinances of the Methodist Protestant Church. The case made by the petition presents questions of ecclesiastical rule or law, and of church discipline — the pivotal question being whether, under the rules and regulations of the organization, the “Bibb Street Church” is bound to receive any minister, who may be appointed thereto by the Annual Conference ? When a local church is a member, and under the government of a larger organization, and ecclesiastical tribunals are provided for the determination and adjudication of such questions, their decisions will be referred to such tribunals by the courts. The constitution of the Methodist Protestant Church provides for the trial of any church which shall, by any official act or declaration, evince a determination not to conform to the provisions of the constitution and discipline. It is made the duty of the-pastor, *36in such, case, to make every reasonable and proper effort to induce the church to conform; and if such efforts prove unavailing, to nominate a committee of five male members, neither of whom shall be a member of the accused church, who shall constitute a competent court of trial, and shall decide the case. The accused church has the right of appeal to the Quarterly Conference, and if it be a station, to the following Annual Conference. The penalty prescribed is, that if the church “be found guilty of a departure from the constitution or the regulations of the discipline, it shall be declared no longer in connection with the Methodist Protestant Church.” Disc. 59. Such tribunals having been provided for the trial and decision of such cases, the civil courts in the exercise of their discretion, will not grant a writ of mandamus to restore a rejected minister to his office and functions, before a final decision has been had by the church authorities. — German Ref. Church v. Sibert, 3 Penn. St. 282; High Ex. Leg. Rem. § 298. It is more promotive of the peace and good order of the church at large, and of the advancement of the principles of Christianity, that resort should be had to the church judicatories, when they are provided by the constitution of the organization, for the decisions of such questions, than to the civil courts. The relator should be left to resort to the remedies provided and furnished by the constitution and discipline of the church.
Affirmed.